      Case 1:19-cv-00792-MHH-GMB Document 10 Filed 08/31/20 Page 1 of 2                      FILED
                                                                                    2020 Aug-31 PM 02:17
                                                                                    U.S. DISTRICT COURT
                                                                                        N.D. OF ALABAMA


                     UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ALABAMA
                           EASTERN DIVISION
 DERRELL LAMONT GILCHRIST,                  )
                                            )
        Petitioner,                         )
                                            )
 v.                                         )    Case No.: 1:19-cv-792-MHH-GMB
                                            )
 ACTING WARDEN JOSEPH, et al.,              )
                                            )
        Respondent.                         )

                           MEMORANDUM OPINION
       On July 21, 2020, Magistrate Judge Borden entered a report in which he

recommended that the Court dismiss this § 2241 action for lack of jurisdiction. (Doc.

9). Judge Borden advised the parties of their right to file specific written objections

within 14 days; the Court has not received objections.

       A district court “may accept, reject, or modify, in whole or in part, the findings

or recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1)(C).

Having reviewed the materials in the court record, the Court adopts the magistrate

judge’s report and accepts his recommendation. The Court lacks jurisdiction over

this § 2241 petition. Mr. Gilchrist’s pending § 2255 motion to vacate in the district

in which he was sentenced is the proper vehicle for his request for relief.

Accordingly, by separate order, the Court will dismiss this action for lack of

jurisdiction.


                                            1
Case 1:19-cv-00792-MHH-GMB Document 10 Filed 08/31/20 Page 2 of 2




 DONE and ORDERED this August 31, 2020.


                           _________________________________
                           MADELINE HUGHES HAIKALA
                           UNITED STATES DISTRICT JUDGE




                                2
